This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0338

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                Gene Charles Walters, Jr.,
                                      Appellant.

                                 Filed February 2, 2015
                                        Affirmed
                                     Hooten, Judge

                               Cass County District Court
                                File No. 11-CR-13-366

Lori Swanson, Attorney General, John D. Gross, Assistant Attorney General, St. Paul,
Minnesota; and

Christopher J. Strandlie, Cass County Attorney, Walker, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Anders J. Erickson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Hooten, Presiding Judge; Rodenberg, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

         On appeal from his conviction of fifth-degree controlled substance possession,

appellant argues that because the supporting affidavit failed to establish that the
cooperating individual was reliable, the district court erred when it determined that

probable cause existed to support a search warrant. We affirm.

                                          FACTS

       On January 11, 2013, an issuing judge signed a search warrant authorizing a

search of the residence of appellant Gene Charles Walters, Jr. The information in the

supporting affidavit as to drug sale activity at the Walters residence came from a

“cooperating individual” and other knowledge of the affiant, Deputy Tony Cyr. The

supporting affidavit provided in pertinent part:

                     Your affiant has been part of a drug investigation into
              the activities of the suspect, Gene Charles Walters Jr. . . .
              Your affiant received information during the fall of 2012 that
              Walters was selling methamphetamine from his residence
              near the airport outside the City of Pine River.

                     On 1-3-13 your affiant met with a cooperating
              individual who showed your affiant the residence . . . . That
              cooperating individual told your affiant that he had been
              present at the residence on more than one occasion when
              Walters had sold methamphetamine from the house and
              garage on the property. That cooperating individual also
              supplied information about other residences in the area, which
              are known to your affiant, as houses where other drug activity
              is known to be occurring based on intelligence information
              and prior drug activity by the occupants. Your affiant, during
              the same visit, told of a burglary that occurred and described
              the items taken. Officers from Crow Wing County went to
              that location and did find that the information provide[d] was
              correct.

                     Your affiant, with the assistance of a [confidential
              reliable informant (CRI)], did purchase a quantity [o]f
              [m]ethamphetamine from [the Walters] residence . . . within
              the past 72 hours.




                                             2
                     Your affiant has knowledge of [a woman] residing at
              the residence. Approximately 3 weeks ago [this person] was
              transported to detention by your affiant for a positive test for
              the use of methamphetamine. [She] is also on probation for
              the possession of methamphetamine.

                     As recently as the preceding week [the woman] was
              reported to your affiant[] to be residing back at the Walter[s]
              residence. [She] met with her probation agent on 1-7-13 and
              again tested positive for methamphetamine and was arrested
              on that offense.

Police executed the search warrant on January 18, 2013. Walters cooperated when police

arrived by telling the officers where to find his methamphetamine supply. The officers

discovered four small baggies inside his nightstand, one of which tested positive for one-

tenth of a gram of methamphetamine.

       Walters was charged with fifth-degree felony possession of a controlled substance.

Walters moved to suppress the evidence obtained during execution of the search warrant

for lack of probable cause, and his motion was denied by the district court. Walters

agreed to a stipulated-facts trial under Minn. R. Crim. P. 26.01, subd. 4,1 and the district

court found him guilty of fifth-degree possession of a controlled substance. This appeal

followed.

                                     DECISION

       Walters argues that the district court erred by failing to suppress the evidence

obtained by police in connection with the search warrant because the warrant was not


1
  The parties and the district court referred to this process as a Lothenbach stipulated-
facts trial. However, the supreme court has indicated that State v. Lothenbach, 296
N.W.2d 854 (Minn. 1980), has been superseded by rule 26.01, subd. 4. State v. Diede,
795 N.W.2d 836, 842 n.2 (Minn. 2011).

                                             3
supported by probable cause. Search warrants must be supported by probable cause.

U.S. Const. amend. IV; Minn. Const. art. I, § 10; Minn. Stat. § 626.08 (2012). Probable

cause is established “if there is a ‘fair probability that contraband or evidence of a crime

will be found in a particular place.’” State v. Fort, 768 N.W.2d 335, 342 (Minn. 2009)

(quoting State v. Wiley, 366 N.W.2d 265, 268 (Minn. 1985)). In determining whether

probable cause exists, the issuing judge examines the “totality of the circumstances,”

making a “practical, commonsense decision” based on “all the circumstances set forth in

the affidavit before him, including the veracity and basis of knowledge of persons

supplying hearsay information.” State v. Zanter, 535 N.W.2d 624, 633 (Minn. 1995)

(quotations omitted).

       “When determining whether a search warrant is supported by probable cause, we

do not engage in a de novo review.” State v. McGrath, 706 N.W.2d 532, 539 (Minn.

App. 2005), review denied (Minn. Feb. 22, 2006). Instead, we are to “afford the district

court’s determination great deference,” and only “consider whether the issuing judge had

a substantial basis for concluding that probable cause existed.” State v. Rochefort, 631

N.W.2d 802, 804 (Minn. 2001). We resolve “doubtful or marginal cases” in favor of the

issued warrant. State v. McCloskey, 453 N.W.2d 700, 704 (Minn. 1990). But our

deference to issuing judges is not “unlimited.” State v. Ward, 580 N.W.2d 67, 70 (Minn.

App. 1998). Our review is limited to the affidavit supporting the warrant which was

relied upon by the issuing judge. Novak v. State, 349 N.W.2d 830, 831 (Minn. 1984).

The supporting affidavit must contain sufficient facts to allow the issuing judge to “draw

his own conclusion[] of whether probable cause exists,” and reasonable inferences made


                                             4
from the affidavit “must give rise to more than a mere suspicion.” Ward, 580 N.W.2d at

71 (quotations omitted). We are “not to review each component of the affidavit in

isolation,” but instead “view them together” in examining the “totality of the

circumstances” underlying the probable-cause determination. McCloskey, 453 N.W.2d at

703 (quotation omitted).

       On appeal, the sole claim of Walters is that the affidavit did not sufficiently show

the veracity or basis of knowledge for the cooperating individual’s information. He first

argues that applying the six-factor test identified in Ward to the affidavit shows that the

cooperating individual’s veracity was not established therein. See 580 N.W.2d at 71.

When the person supplying hearsay information is confidential, but not anonymous, we

have looked at six factors in determining his or her reliability and veracity:

              (1) a first-time citizen informant is presumably reliable; (2) an
              informant who has given reliable information in the past is
              likely also currently reliable; (3) an informant’s reliability can
              be established if the police can corroborate the information;
              (4) the informant is presumably more reliable if the informant
              voluntarily comes forward; (5) in narcotics cases, “controlled
              purchase” is a term of art that indicates reliability; and (6) an
              informant is minimally more reliable if the informant makes a
              statement against the informant’s interests.

State v. Ross, 676 N.W.2d 301, 304 (Minn. App. 2004) (citing Ward, 580 N.W.2d at 71).

       As noted by Walters, most of these factors do not apply here. The affidavit gives

no indication that the cooperating individual is a first-time citizen informant, voluntarily

came forward, or provided information against his penal interest. However, these factors

merely allow a magistrate to presume reliability if they are present and are not

prerequisites to a finding of reliability. Cf. McCloskey, 453 N.W.2d at 703 (“The fact


                                              5
that the informant here did not qualify as a citizen informant of presumed reliability does

not mean that the informant was an informant of doubtful reliability from the criminal

subculture.”).

       What the affidavit does contain is extensive corroboration of the information

provided by the cooperating individual. The cooperating individual’s information that he

had witnessed Walters sell drugs at his residence was corroborated by several other

pieces of information in the affidavit: the police already had reports of drug activity at

that address, Deputy Cyr and a CRI purchased methamphetamine from the residence

within 72 hours of filing the warrant application, and the deputy knew that another

resident of the house had recently tested positive for methamphetamine use.

       Walters argues that this corroboration is insufficient. He claims that the fact that

another resident at his house tested positive for drugs corroborates only that person’s

drug use, not the fact that Walters sold drugs out of the house or that the cooperating

individual had witnessed such. But we are “careful not to review each component of the

affidavit in isolation” of the others. State v. Holiday, 749 N.W.2d 833, 839 (Minn. App.

2008) (quotation omitted). In light of the other information presented in the affidavit, the

fact that a person who resides in the house uses methamphetamine further increases the

likelihood that drugs would be found in the Walters residence.

       Walters also disputes the reliability of the methamphetamine purchase by Deputy

Cyr and a CRI, claiming that the affidavit did not establish the CRI’s reliability or the

reliability of the sale itself, which was not described as a “controlled purchase.” But the

CRI’s reliability is not at issue here. This information is not hearsay from an informant;


                                             6
Deputy Cyr attested, under oath, that he had recently purchased methamphetamine from

the Walters residence “with the assistance of a CRI.” The issue, then, is the reliability of

Deputy Cyr, not of his CRI. Walters has failed to claim, either here or at the district

court, that this statement by Deputy Cyr was false or misleading. Cf. State v. Andersen,

784 N.W.2d 320, 326–27 (Minn. 2010) (explaining the standard applied in determining

whether warrants are void due to misrepresentations or omissions by affiants). While the

affidavit could have given more detail, it establishes that Deputy Cyr recently bought

methamphetamine from the Walters residence with the aid of a CRI, corroborating the

cooperating individual’s information that drugs were being sold there.

       Moreover, corroboration of other details provided by the cooperating individual

further bolsters his reliability. “Even corroboration of minor details lends credence to an

informant’s tip and is relevant to the probable-cause determination.”         Holiday, 749

N.W.2d at 841. The cooperating individual showed the Walters residence to Deputy Cyr,

indicating that he knew the correct address of where Walters lived.           We can also

distinguish State v. Albrecht, in which the only details of an informant’s tip corroborated

by the police were easily ascertained public information: a home address and ownership

of a truck. 465 N.W.2d 107, 109 (Minn. App. 1991). While the address of Walters was

public knowledge, the fact that he was selling drugs was not.

       The cooperating individual also provided other information unrelated to Walters

that was confirmed by police and also was not public knowledge: the location of other




                                             7
nearby drug houses and details of a Crow Wing County burglary.2 “[A]n informant’s

reliability may be demonstrated where the informant has previously given police correct

information, but the affidavit must explicitly state this to be the case.”    Ward, 580

N.W.2d at 71. The affidavit here explicitly states that officers found this information to

be correct, again supporting the cooperating individual’s veracity.

       Due to the extensive corroboration of the fact that Walters was selling drugs from

his home as well as other details of the cooperating individual’s information, his

challenge to the veracity of the cooperating individual is without merit.

       Walters also challenges the cooperating individual’s basis for knowing that

Walters was selling drugs out of his home.             “Recent personal observation of

incriminating conduct has traditionally been the preferred basis for an informant’s

knowledge.” Wiley, 366 N.W.2d at 269. This is the claimed basis of the cooperating

individual’s knowledge in this case—that he was at the home when drugs were sold from

the house and garage.     Walters argues that this personal observation is insufficient

because the warrant affidavit does not establish when the cooperating individual

witnessed drug sales at the Walters residence. If the cooperating individual had provided

the only information in the warrant affidavit, his failure to specify when he witnessed

drug sales may have rendered the information too stale to justify a finding of probable


2
  While Walters argues that the affidavit establishes that Deputy Cyr told the cooperating
individual of this burglary, a common-sense interpretation of the affidavit is that Deputy
Cyr was informed of this burglary by the cooperating individual and proceeded to verify
that information. See Rosillo v. State, 278 N.W.2d 747, 748–49 (Minn. 1979) (noting
that we interpret search warrant affidavits in a “common-sense and realistic manner”
when conducting a probable-cause review).

                                             8
cause. See State v. Souto, 578 N.W.2d 744, 750 (Minn. 1998) (“The proof must be of

facts so closely related to the time of the issue of the warrant as to justify a finding of

probable cause at that time.” (quotation omitted)).        But the warrant affidavit also

contained Deputy Cyr’s statement that he had purchased methamphetamine from the

home within 72 hours of the warrant application, and also indicated that another resident

of the home had tested positive for methamphetamine a week earlier. Any doubt as to

whether the cooperating individual’s information was too stale to be relied upon in

finding probable cause was dispelled by corroborating information indicating that the

drug sales were still occurring as recently as three days prior to the warrant’s execution.

       In sum, Walters has not shown that the information provided by the cooperating

individual to Deputy Cyr was unreliable. The information that Walters was selling drugs

from his residence was substantially corroborated by other information in the warrant

affidavit, including the recent purchase of methamphetamine by Deputy Cyr at the

Walters residence. In light of our deference to the issuing judge, Rochefort, 631 N.W.2d

at 804, and preference for upholding warrants, McCloskey, 453 N.W.2d at 704, the

totality of these circumstances gave the issuing judge a substantial basis to conclude that

there was a “fair probability that contraband or evidence of a crime” would be found in

the Walters residence. Fort, 768 N.W.2d at 342 (quotation omitted). Because Deputy

Cyr’s warrant affidavit provided a substantial basis for the issuing judge to find probable

cause of methamphetamine sales at the Walters residence, the district court did not err in

denying Walters’ motion to suppress.

       Affirmed.


                                              9